Landon, J.
The evidence is not very satisfactory as to the condition of the decedent’s mind at the time of making the alleged will. She was 77 years of age, was very ill and weak, being about to die, if not of apoplexy, at least of debility. If she had any desire to make a will, she had not expressed it. Lamphere, her grand-nephew, in whose house she was being cared for, wanted her to make a will in his favor. He seems to have been unsuccessful in obtaining any result, and he solicited Mrs. Griggs, her friend, to promote his wishes. Mrs. Griggs’ mind reverted to Knowlson, the common employer of herself and Miss Moon. Knowlson was sent for. He came, and discovering that Miss Moon had some estate, such proceedings were thereupon had as resulted in this alleged will in his favor. Miss Moon did not make it without prompting, and evidently could not. Delafield v. Parish, 25 N. Y. 9; Van Guysling v. Van Kuren, 35 N. Y. 70. For 20 years, and until disabled by her last illness, she had sustained to Knowlson the relation of servant to master. He had no natural claim upon her bounty, and it does not appear that he had any other. Her nephews and nieces were set aside in his favor. She had no independent advice. He was present when the will was drawn in his favor, and took part in the conversation with Miss Moon about it. Ho explanation is offered. The question is thus presented whether this old woman, too indifferent or too torpid herself to manifest any inclination to make a will, too weak and feeble to participate in making it except as she was prompted and guided, was or was not unduly influenced by her master, whom she had so long served. We have no reason to think that the idea had ever occurred to her to bequeath her property to him until he appeared before ber that day, and began to question her about her will. The ease strongly suggests the possibility that, if she had any purpose of her own respecting her property, she yielded it to what she supposed to be his desire; t!iat she would not and could not withstand her old master. The undue influence thus suggested is very subtile, but may be ample to accomplish its purpose. A party, especially a stranger in blood or affinity, holding such a dominating influence over a testator, aged, undecided, and enfeebled in body and mind, suffering under debility soon to end in death, and himself present and assisting in the testamentary act which makes him the lieir, encounters a suspicion which he should be prepared to remove, or else give place to that succession which his seeming intervention has apparently displaced. In re Smith, 95 N. Y. 516; Marx v. McGlynn, 88 N. Y. 357-370; Cowee v. Cornell, 75 N. Y. 91, 99; Tyler v Gardiner, 35 N. Y. 559, 589. We do not think these circumstances, which should be grouped and then considered, had their proper influence. We conclude to reverse the decree of the surrogate, and send the issues involved in the probate of the instrument to a jury at the Rensselaer county circuit for solution. Costs of this appeal to be allowed the appellants out of the estate. All concur.